                  Case 11-10245-MFW            Doc 1999         Filed 03/08/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 7

    ULTIMATE ACQUISITION                                          Case No. 11-10245 (MFW)
    PARTNERS, LP, et al.,1                                        (Jointly Administered)

                                     Debtors.


                         NOTICE OF AGENDA OF MATTERS
              SCHEDULED FOR HEARING ON MARCH 10, 2021 AT 2:00 P.M. (ET)


                     THE BELOW LISTED MATTER HAS BEEN RESOLVED.
                       THE COURT HAS CANCELLED THE HEARING.



RESOLVED MATTER

    1.       Twentieth Interim (Non-Contingent Fee Matters) Application for Compensation and
             Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel to the
             Chapter 7 Trustee, for the Period from January 1, 2020 through December 31, 2020
             [Filed: 1/29/21] (Docket No. 1993).

             Response Deadline: February 12, 2021 at 4:00 p.m. Eastern Time.

             Responses Received: None.

             Related Documents:

             a)     Certification of No Objection Regarding Twentieth Interim (Non-Contingent Fee
                    Matters) Application for Compensation and Reimbursement of Expenses of
                    Pachulski Stang Ziehl & Jones LLP, as Counsel to the Chapter 7 Trustee, for the
                    Period from January 1, 2020 through December 31, 2020 [Filed: 2/17/21] (Docket
                    No. 1996).

             b)     [Signed] Order Granting Twentieth Interim (Non-Contingent Fee Matters)
                    Application for Compensation and Reimbursement of Expenses of Pachulski
                    Stang Ziehl & Jones LLP, as Counsel to the Chapter 7 Trustee, for the Period


1
 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Ultimate
Acquisition Partners, LP (2837) and CC Retail, LLC (7780). The Debtors’ former address was 321 West 84th
Avenue, Suite A, Thornton, Colorado 80260.


DOCS_DE:233173.1 31259/001
               Case 11-10245-MFW        Doc 1999    Filed 03/08/21     Page 2 of 2




                 from January 1, 2020 through December 31, 2020 [Filed: 2/18/21] (Docket No.
                 1997).

        Status: The order has been entered. No hearing will be necessary.


Dated: March 8, 2021                         PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ Peter J. Keane
                                             Bradford J. Sandler (DE Bar No. 4142)
                                             Peter J. Keane (DE Bar No. 5503)
                                             919 North Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, DE 19899-8705 (Courier 19801)
                                             Telephone: (302) 652-4100
                                             Facsimile: (302) 652-4400
                                             Email: bsandler@pszjlaw.com
                                                     pkeane@pszjlaw.com

                                             Counsel to Alfred T. Giuliano, Chapter 7 Trustee




                                                2
DOCS_DE:233173.1 31259/001
